NO. 07-01-0179-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                NOVEMBER 26, 2001

                        ______________________________


       GEORGE QUISENBERRY AND BETTY QUISENBERRY, APPELLANTS

                                          V.

                   TOMMY ENGLISH AND WIFE, JANA ENGLISH,
               INDIVIDUALLY AND D/B/A JC TRUCKING, APPELLEES


                      _________________________________

             FROM THE 110TH DISTRICT COURT OF FLOYD COUNTY;

                NO. 9307; HONORABLE JOHN R. HOLLUMS, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellants George Quisenberry and Betty Quisenberry appeal from a default

judgment entered against them in an action by appellees Tommy English and wife, Jana

English, individually and d/b/a JC Trucking, to recover sums of money allegedly owed by

appellants. For the reasons expressed, we dismiss the appeal.
       The clerk’s record was filed on May 24, 2001. However, no reporter’s record has

been filed because it has not been designated by appellants. We notified appellants by

letter dated June 14, 2001, that if we did not receive the reporter’s record within 30 days,

we would proceed to consider and decide those issues or points that did not require a

reporter’s record for decision. Tex. R. App. P. 37.3 (c). We next notified appellants by

letter dated October 25, 2001, that they had not filed a brief or a motion for extension of

time to file one, and that unless a response reasonably explaining that failure, together

with a showing that appellees have not been significantly injured due to such failure was

received by November 6, 2001, we would dismiss the appeal for want of prosecution. Tex.

R. App. P. 38.8(a)(1). No such response has been received.


       Accordingly, the appeal must be and hereby is dismissed.



                                                 John T. Boyd
                                                  Chief Justice

Do not publish.




                                             2